Exhibit 10.3

 

SERVICES AGREEMENT

 

SERVICES AGREEMENT, dated November 22, 1995 (the “Agreement”), by and among
Estée Lauder Inc., a Delaware corporation (“ELI”), and RSL Investments
Corporation, a Delaware Corporation (“RSLIC”).

 

W I T N E S S E T H:

 

WHEREAS, RSLIC and E-L Management Corp., a New York corporation, are entering
into (a) an Agreement of Sublease, dated the date hereof (the “Sublease”),
pertaining to certain space on the 42nd floor of the building situated in the
Borough of Manhattan, City, County and State of New York and known by the street
address 767 Fifth Avenue, New York, New York 10153 (the “Building”), and (b) a
Letter Agreement, dated the date hereof (the “Letter Agreement”), pertaining to
certain space on the 43rd floor of the Building (together with the 42nd floor,
the “Demised Premises”); and

 

WHEREAS, in connection with the business and related activities conducted by
Ronald S. Lauder (“RSL”), RSLIC and their affiliates (other than The Estée
Lauder Companies Inc. (“ELC”) and its subsidiaries) (collectively, the “RSL
Affiliates”) on or from the Demised Premises, which are not related to the
activities of ELC and its affiliates (other than the RSL Affiliates)
(collectively, the “Companies”), ELI and RSLIC desire to enter into an
agreement, whereby ELI will provide the RSL Affiliates, certain services, at a
level consistent with the provision and cost of such services in prior years,
and RSLIC agrees to reimburse ELI in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

 

1.             Services.

 

(a) ELI hereby agrees to provide to the RSL Affiliates, those business-related
and administrative services listed on Schedule A attached hereto and such other
services as ELI and RSLIC may mutually agree or as are currently provided to RSL
Affiliates and RSLIC reasonably requests (collectively, the “Services”), at a
level requested by RSLIC; provided, that, unless the parties otherwise agree,
the scope of such Services is consistent with the provision and cost of such
Services in prior years and the level of such Services is not in excess of 150%
of the average annual level of such Services provided in the fiscal years ended
June 30, 1993, 1994 and 1995.  In addition, until ELI receives written notice to
the contrary from RSLIC, ELI will continue to provide payroll services
(including the issuance of checks, enrollment in medical, dental, life and
disability insurance and retirement and incentive thrift plans sponsored by ELC
and related administration) (collectively “Payroll Services”) for those persons,
all of whom RSLIC hereby represents are employees of RSLIC or such other RSL
Affiliate as indicated for such person on Schedule B; provided, however, that
(a) the agreement to

 

--------------------------------------------------------------------------------


 

provide retirement and incentive thrift plan enrollment in respect of a person
shall terminate at such time as his or her employer becomes a not-for-profit
entity and (b) with respect to those persons for whom an employer other than
RSLIC or RSL Management (as defined in Section 4(d) hereof) is indicated on
Schedule B, ELI shall not be obligated to provide any Payroll Services other
than enrollment in medical, dental, life and disability insurance and retirement
and incentive thrift plans sponsored by ELC and related administration.  RSLIC
may from time to time, with the consent of ELI (which consent shall not be
unreasonably withheld), amend Schedule B with respect to Payroll Services;
provided, however, that the overall obligation to provide Payroll Services
pursuant hereto shall be limited to 150% of the aggregate annual level of such
Payroll Services (excluding such services relating to Ronald S. Lauder,
individually) provided to the persons on Schedule B on the date hereof in the
fiscal year ended June 30, 1995.  No person set forth on Schedule B will be
considered an employee of the Company.

 

(b)  The Companies shall not be liable for any consequential or special damages
for failure to perform the Services or Payroll Services to be provided
hereunder.  RSLIC will indemnify and hold harmless the Companies, their
officers, directors and employees (other than Ronald S. Lauder) against any
losses, claims, damages or liabilities (or action in respect thereof) arising
out of or based upon this Agreement or other expenses incurred by the Companies
in connection with investigating or defending any such action or claim as such
expenses are incurred in each case, to the extent not arising from the gross
negligence or willful misconduct of the Companies.

 

2.             Payments.

 

(a)           General.  Except as set forth below, RSLIC shall pay to ELI (or an
affiliate of ELI designated by ELI) (i) for Services provided hereunder (X) an
amount equal to 80.78% of the actual costs and expenses up to and including the
annual limit (the “Annual Limit”) for such Services set forth on Schedule A
hereto incurred by the Companies attributable to such Services provided to the
RSL Affiliates, provided that each Annual Limit will be reduced to zero at such
time as the Employment Agreement or a successor agreement is no longer in
effect, and (Y) an amount equal to 100% of the actual costs and expenses in
excess of the Annual Limit for such Services incurred by the Companies
attributable to such Services, (ii) an amount equal to 100% of any other
expenses paid to or on account of any RSL Affiliate by the Companies, which are
not reimbursable by ELC pursuant to Section 4(b) of an Employment Agreement,
dated as of November 16, 1995, between ELC and RSL (the “Employment Agreement”),
and (iii) the full cost of providing Payroll Services which shall equal for each
person on Schedule B an amount equal to such persons’ wages (including salary
and bonus) plus an amount equal to the Applicable Fringe Benefits Rate (as
defined below) multiplied by the amount of such wages.  The “Applicable Fringe
Benefit Rate” shall be the fringe benefit rate from time to time applied to
employees of the Companies employed in corporate departments thereof.  All
payments required to be made pursuant to the Sublease and the Letter Agreement
shall be made in accordance with the Sublease and the Letter Agreement and
without regard to this Agreement.  The payments referred to in the first
sentence of this Section 2(a) shall be payable monthly by RSLIC within twenty
(20) days after receipt of an invoice from ELI setting forth the monthly amount
due together with

 

2

--------------------------------------------------------------------------------


 

reasonable supporting detail.  ELI shall keep books and records of the Services
and Payroll Services provided, including reasonable supporting documentation of
the costs and expenses attributable to such Services and Payroll Services, and
shall make such books and records available to RSLIC, upon reasonable notice,
during normal business hours.

 

(b)           Adjustments.        The following adjustments shall be made to the
amounts due under Section 2(a):  (i) To the extent that, in any year, RSL is
reimbursed by the Companies pursuant to Section 4(b) of the Employment Agreement
for any expenses incurred by RSL in connection with the provision of any
Services, the Annual Limits for each such Service for such year shall be
appropriately reduced by the amount of the applicable reimbursement and (ii) the
Annual Limits shall be revised in accordance with Company guidelines regarding
budgeting of expenses.

 

(c)           Non-Payable Expenses.  Notwithstanding anything to the contrary
contained herein, no RSL Affiliate shall have any obligation to ELI or the
Companies in respect of (i) the portion of costs or expenses not required to be
reimbursed by RSLIC to ELI pursuant to section 2(a)(i) hereof or (ii) expenses
reimbursed by ELC pursuant to the Employment Agreement, during the Term of
Employment (as defined therein), which includes, but is not limited to all
reasonable and necessary Companies-related (A) travel expenses (including first
class airfare), (B) business entertainment expenses, (C) “no charge” merchandise
(consistent with the level in prior years) and (D) other out-of-pocket business
expenses incurred or expended by RSL in connection with the performance of his
duties under the Employment Agreement

 

3.             Suspension of Services.  ELI reserves the right, without any
liability to any RSL Affiliate, except as otherwise expressly provided in this
Agreement, and without being in breach of any covenant of this Agreement to
stop, interrupt or suspend any Services or Payroll Services, whenever and for so
long as may be necessary or appropriate, by reason of accidents, emergencies,
strikes or the making of repairs or changes which ELI is required in the
operation of its business or by law to make or in good faith deems advisable, or
by reason of difficulty in securing proper supplies of fuel, steam, water,
electricity, labor or supplies or by reason of any other cause beyond ELI’s
reasonable control, including governmental restrictions on the use of materials
or the use of any of the Building systems.  In each instance, ELI shall exercise
reasonable diligence to eliminate the cause of stoppage and to effect
restoration of the Services or Payroll Services and shall give RSLIC reasonable
notice, when practicable, of the commencement and anticipated duration of such
stoppage.

 

4.             General.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

(b)           Notices.  All notices and other communications to any party
hereunder shall be in writing (including telecopy or similar writing) and
mailed, telecopied or delivered to such party at his address or telecopier
number set forth on the

 

3

--------------------------------------------------------------------------------


 

signature pages hereof, with copies to the persons noted thereon, or to such
other address or telex or telecopier number as such party may hereafter specify
for the purpose.  Each such notice, request or other communication shall be
effective upon receipt, if delivered personally or by courier; when telecopied,
if telecopied; and if sent by certified mail, three days after deposit (postage
prepaid) with the U.S. mail service.

 

(c)           Headings.  The headings of the various Articles and Sections of
this Agreement have been inserted for convenience only and shall not be deemed
to be part of this Agreement.

 

(d)           Binding Effect.  Without the written consent of ELI, RSLIC may not
assign its rights to receive services under this Agreement.  This Agreement will
be binding upon and inure to the benefit of ELI, its successors and assigns and
to RSLIC and its permitted successors and assigns.  RSLIC may assign this
Agreement to any RSL Affiliate that performs management services for the RSL
Affiliates (any such assignee, “RSL Management”); provided, however, that RSLIC
shall remain liable for the obligations hereunder of any and all such assignee.

 

(e)           No Oral Change.  This Agreement may not be changed orally, but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change modification or discharge is sought.

 

(f)            Termination.  This Agreement may be terminated (i) by mutual
consent of the parties hereto, (ii) by written notice of such termination by
RSLIC to ELI, (iii) if the Employment Agreement or any successor agreement, the
Sublease and the Letter Agreement are no longer in effect, upon 90 days prior
written notice from ELI to RSLIC or (iv) upon 90 days prior written notice if
RSLIC is in default for ten days in its payment obligations hereunder and such
obligations in the aggregate exceed $100,000.  Upon termination, the payment
obligations of RSLIC in respect of its indemnification obligation hereunder and
Services and Payroll Services rendered prior to such termination shall continue
in full force and effect.

 

(f)            Entire Understanding.  This Agreement sets forth the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and the transactions contemplated hereby and supersedes all prior
written and oral agreements, arrangement and understandings relating to the
subject matter hereof.

 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument.  Each counterpart may consist of a
number of copies each signed by less than all, but together signed by all, the
parties hereto.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Irrevocable Proxy Agreement
as of the date first above written.

 

 

ESTÉE LAUDER INC.

 

RSL INVESTMENTS CORPORATION

 

 

 

 

 

 

 

 

 

BY:

/s/Ronald S. Lauder

 

 

 

 

Name: Ronald S. Lauder

BY:

/s/Fred H. Langhammer

 

 

Title: President

 

Name: Fred H. Langhammer

 

 

 

Title: Executive Vice President

 

Address:

 

 

 

Address:

 

767 Fifth Avenue

 

 

New York, NY 10153

767 Fifth Avenue

New York, NY 10153

Tel: (212) 572-4200

 

Tel: (212) 572-6964

Fax: (212) 572-4046

Attn: Ronald S. Lauder

Fax: (212) 572-6787

 

 

Attn: Chief Financial Officer

 

with a copy to:

 

 

 

with a copy to:

 

Debevoise & Plimpton

 

 

875 Third Avenue

Weil, Gotshal & Manges

767 Fifth Avenue

New York, New York 10153

Tel: (212) 310-8000

Fax: (212) 310-8007

Attn: Jeffrey J. Weinberg, Esq.

 

New York, New York 10022

Tel: (212) 909-6000

Fax: (212) 909-6836

Attn: Alan H. Paley, Esq.

 

5

--------------------------------------------------------------------------------


 

Schedule A

 

 

 

Annual Limit

 

 

 

 

 

Telephone

 

$

200,000

 

 

 

 

 

Computer services, including hardware, software and technical support

 

$

0

*

 

 

 

 

Insurance coverage for Demised Premises

 

$

15,000

 

 

--------------------------------------------------------------------------------

*The obligation to provide computer services including hardware, software and
technical support shall cease on November 22, 1996.

 

6

--------------------------------------------------------------------------------


 

Schedule B

 

21 persons

 

R.S. Lauder, Gaspar & Co. L.P.

 

7 persons

 

RSL Communications, Inc.

 

3 persons

 

7

--------------------------------------------------------------------------------